     Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                    CRIMINAL ACTION

VERSUS                                                                      NO. 15-61

MICHAEL JONES                                                               SECTION: “E”


                                     ORDER AND REASONS

        Before the Court is a motion for compassionate release filed by Michael Jones.1 For

the following reasons, Jones’ motion for compassionate release is DENIED.2

                                           BACKGROUND

        On May 9, 2017, Jones was convicted of conspiracy to commit health care fraud

and four substantive counts of health care fraud. 3 The Court sentenced Jones to 36

months of imprisonment.4 Jones has served approximately 6 months of that sentence and

is currently housed at Pensacola FPC.5

        Jones now moves for a sentence reduction based on the compassionate release

statute, relying on the threat posed by the COVID-19 pandemic.6 On March 30, 2020,

Jones emailed a request for early release to the Warden of Pensacola FPC and followed

up with another email request on April 27, 2020.7 On June 2, 2020, the Warden denied

Jones’ request for compassionate release.8 The denial stated, in part:


1 R. Doc. 1903. The Government filed a response. R. Doc. 1907.
2 Jones’ motion was initiated by his wife, Paula Jones, sending a letter to the Court on his behalf. There is
room for disagreement as to whether a family member may file a motion for sentence reduction with the
Court on behalf of an inmate under 18 U.S.C. 3582(d)(2)(B). Because the Court finds Jones is not entitled
to a reduction in his sentence, the Court need not decide whether his wife could file this motion on his
behalf.
3 R. Doc. 1067.
4 R. Doc. 1523.
5 See R. Doc. 1880; https://www.bop.gov/inmateloc/.
6 R. Doc. 1903.
7 R. Doc. 1907-1.
8 R. Doc. 1907-2.


                                                     1
      Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 2 of 12



        To date, FPC Pensacola has not had any positive COVID-19 staff or inmate
        cases within the institution. The administration has taken an aggressive
        approach to implement enhanced sanitation processes, additional social
        distancing measures and minimizing inmate face-to-face contact in our
        daily operations. . . . Additionally, you have received a Residential Re-Entry
        Center placement date of April 26, 2021. Accordingly, your RIS request is
        denied at this time.9

                                  LAW AND ANALYSIS

I.      Jones’ Request for a Reduction in His Sentence Is Denied.

        18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.10 As relevant in this case, 18 U.S.C.

§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”11

        A.       Jones has exhausted administrative remedies.

        Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirement of

§ 3582(c)(1)(A) is met.12 If a defendant submits a request for compassionate release to the

warden of his facility, and thereafter there is a “lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility,” 13 the exhaustion requirement of

§ 3582(c)(1)(A) is satisfied, and the Court may consider a motion for compassionate

release filed by the defendant.




9 Id.
10 18 U.S.C. § 3582(c).
11 Id. § 3582(c)(1)(A).
12 See id.
13 Id.


                                              2
      Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 3 of 12



        In this case, Jones filed a request for compassionate release with the Warden of

Pensacola FPC on March 30, 2020, and on April 27, 2020.14 The Warden denied Jones’

request on June 2, 2020.15 The Government does not dispute the exhaustion requirement

of § 3582(c)(1)(A) is satisfied. Accordingly, the Court finds Jones has properly exhausted

his administrative remedies, and the Court will proceed to evaluating Jones’ request for

compassionate release on the merits.

        B.       Jones has not presented any “extraordinary and compelling
                 reasons” warranting a reduction of his sentence.

        According to § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”16 The United States Sentencing Commission’s relevant

policy statement, found in § 1B1.13 application note 1 of the United States Sentencing

Guidelines Manual, sets forth three specific circumstances considered “extraordinary and

compelling,” as well as a catchall provision:

        1. Extraordinary and Compelling Reasons.--Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons
        exist under any of the circumstances set forth below:

                 (A) Medical Condition of the Defendant.—

                          (i) The defendant is suffering from a terminal illness (i.e., a
                          serious and advanced illness with an end of life trajectory). A
                          specific prognosis of life expectancy (i.e., a probability of
                          death within a specific time period) is not required. Examples
                          include metastatic solid-tumor cancer, amyotrophic lateral
                          sclerosis (ALS), end-stage organ disease, and advanced
                          dementia.



14 R. Doc. 1907-2.
15 Id.
16 18 U.S.C. § 3582(c)(1)(A)(i).


                                                 3
     Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 4 of 12



                        (ii) The defendant is—

                                (I) suffering from a serious physical or medical
                                condition,

                                (II) suffering from a serious functional or cognitive
                                impairment, or

                                (III) experiencing deteriorating physical or mental
                                health because of the aging process,

                        that substantially diminishes the ability of the defendant to
                        provide self-care within the environment of a correctional
                        facility and from which he or she is not expected to recover.

                (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
                (ii) is experiencing a serious deterioration in physical or mental
                health because of the aging process; and (iii) has served at least 10
                years or 75 percent of his or her term of imprisonment, whichever is
                less.

                (C) Family Circumstances.—

                        (i) The death or incapacitation of the caregiver of the
                        defendant's minor child or minor children.

                        (ii) The incapacitation of the defendant's spouse or registered
                        partner when the defendant would be the only available
                        caregiver for the spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau of
                Prisons, there exists in the defendant's case an extraordinary and
                compelling reason other than, or in combination with, the reasons
                described in subdivisions (A) through (C).17

Jones bears the burden of establishing he is eligible for a sentence reduction under §

3582(c)(1)(A)(i).18 In this case, Jones is not over 65 years old,19 and he has not argued



17 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).
18 United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020)
(“[T]he defendant has the burden to show circumstances meeting the test for compassionate release.”
(citing United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)));
United States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)
(holding the petitioner has the “burden of showing the necessary circumstances, or a combination of
circumstances, that would warrant relief under the compassionate release statute”).
19 https://www.bop.gov/inmateloc/.


                                                   4
     Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 5 of 12



“family circumstances” warrant a sentence reduction.20 Accordingly, only subsections (A)

and (D) of the policy statement are relevant.

               1.      Jones has not presented any “extraordinary and
                       compelling” medical conditions warranting a reduction of
                       his sentence.

       The Court first considers Jones’ argument that he is entitled to a reduction in his

sentence because he suffers from hypertension, has had a heart attack, and suffers from

sleep apnea.21 Subsection (A) of the policy statement defines two categories of “medical

conditions” as “extraordinary and compelling.” Under subsection (A)(i), the defendant

must “suffer[] from a terminal illness (i.e., a serious and advanced illness with an end of

life trajectory).”22 “Examples include metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, and advanced dementia.”23 Jones sleep apnea,

hypertension, and past heart attack, even if established, are not on par with the examples

of “serious and advanced illness[es]” listed in the policy statement.

       Under subsection (A)(ii), the defendant must be suffering from a serious condition

“that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.”24 Jones does not allege, nor is there any evidence in the record indicating, that

he cannot provide himself with care or that he is expected not to recover from his

conditions.




20 R. Doc. 1903.
21 Id.
22 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1(A)(i) (U.S. SENTENCING COMM’N 2018).
23 Id.
24 Id. § 1B1.13, cmt. n.1(A)(ii).


                                                 5
     Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 6 of 12



        Accordingly, Jones has not met his burden of presenting any “extraordinary and

compelling” medical conditions warranting a reduction of his sentence under subsection

(A) of the policy statement.

                2.       Jones has not presented any other “extraordinary and
                         compelling” reasons warranting a reduction of his
                         sentence.

        Because Jones’ health conditions do not constitute extraordinary and compelling

reasons for a sentence reduction under subsection (A) of the policy statement, Jones may

obtain compassionate release only if the “catchall” provision, included in subsection (D)

of the policy statement, is applicable. The “catchall” provision covers “extraordinary and

compelling reasons other than, or in combination with” medical condition, age, or family

circumstances.25

        The Court notes the policy statement, last amended on November 1, 2018, has not

been updated since the passage of the First Step Act on December 21, 2018. The First Step

Act amended § 3582(c) to allow not only the BOP but also a defendant to bring a motion

arguing extraordinary and compelling reasons warrant a reduction in the defendant’s

sentence. The policy statement provides, “A reduction under this policy statement may be

granted only upon motion by the Director of the Bureau of Prisons.”26 As a result of this

clear conflict, there is some dispute as to which portions, if any, of the policy statement

should continue to apply to § 3582 after the passage of the First Step Act.27




25 Id.§ 1B1.13 cmt. n.1(D) (U.S. SENTENCING COMM’N 2018).
26 Id. § 1B1.13 cmt. n.4.
27 See, e.g., United States v. Brown, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019); United States v. Beck,

No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v. Fox, No. 2:14-CR-03-DBH,
2019 WL 3046086, at *3 (D. Me. July 11, 2019).

                                                     6
      Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 7 of 12



        For example, disagreements exist over whether courts may determine what

constitutes an extraordinary and compelling reason under the catchall provision in

subsection (D). Although the First Step Act amended § 3582(c) to allow a defendant, and

not just the BOP, to bring a motion in court arguing extraordinary and compelling reasons

warrant a reduction in a defendant’s sentence, subsection (D) of the policy statement only

permits the BOP to determine what constitutes “extraordinary and compelling reason[s]”

under that subsection. 28 Some courts have questioned why a defendant can bring a

motion for compassionate release in court if the court cannot decide what amounts to

extraordinary and compelling reasons for such release. Those courts have held that,

pursuant to the policy goals of the First Step Act, not only the BOP but also courts may

now determine what constitutes such “other” extraordinary and compelling reasons. As

one court put it, “the only way direct motions to district courts would increase the use of

compassionate release is to allow district judges to consider the vast variety of

circumstances that may be ‘extraordinary and compelling.’” 29 Other courts, however,

have not broken from the text of subsection (D) as currently written and have held the

BOP alone may determine what qualifies as “other” extraordinary and compelling

circumstances.30

        The Court need not weigh in on this conflict in order to resolve the instant motion

for compassionate release. For the reasons discussed below, even if both the Court and

the BOP may determine what additional circumstances constitute “extraordinary and


28 See, e.g., United States v. Overcash, 3:15-cr-263-FDW-l, 2019 WL 1472104, at *2 (W.D.N.C. Apr. 3, 2019)
(“The Court agrees that § 1B1.13 now conflicts with § 3582 insofar as a defendant is now able to request a
sentence reduction upon a defendant’s own motion rather than having to rely on the BOP Director.”).
29 Brown, 2019 WL 4942051, at *3.
30 United States v. Joseph, No. CR 15-307, 2020 WL 3128845, at *3 (E.D. La. June 12, 2020) (“The

Guidelines also identify a category of ‘[o]ther [r]easons,’ but state that such reasons are ‘[a]s determined by
the Director of the Bureau of Prisons.’”).

                                                      7
      Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 8 of 12



compelling” circumstances under the catchall provision, Jones is not entitled to

compassionate release.

        Multiple courts—deciding they and the BOP have discretion to define

extraordinary and compelling circumstances outside of the policy statement—have found

“extraordinary and compelling” reasons warranting a reduction in a petitioner’s sentence

if a petitioner has an underlying medical condition rendering him particularly susceptible

to contracting COVID-19.31 It is clear “[g]eneral concerns about the spread of COVID-19

or the mere fear of contracting an illness in prison are insufficient grounds to establish

the extraordinary and compelling reasons necessary to reduce a sentence.”32 The Centers

for Disease Control and Prevention (“CDC”) has set forth a list of underlying medical

conditions causing an individual to be particularly susceptible to contracting COVID-19.33

These underlying medical conditions include moderate-to-severe asthma, chronic kidney

disease being treated with dialysis, chronic lung disease, diabetes, hemoglobin disorders,

liver disease, serious heart conditions such as heart failure, and conditions and

treatments causing an individual to be immunocompromised, such as cancer treatment,

bone marrow or organ transplantation, immune deficiencies, HIV with a low CD4 cell



31 See, e.g., United States v. Rodriguez, Criminal Action No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7

(E.D. Pa. Apr. 1, 2020) (granting compassionate release to defendant who was “especially vulnerable” to
COVID-19 due to his diagnoses of “[t]ype 2 diabetes mellitus with diabetic neuropathy, essential
hypertension, obesity, and ‘abnormal liver enzymes in a pattern most consistent with non-alcoholic fatty
liver disease’”); United States v. Jepsen, Civ. Action 19-73, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020)
(granting compassionate release to defendant who “is immunocompromised and suffers from multiple
chronic conditions that are in flux and predispose him to potentially lethal complications if he contracts
COVID-19”); United States v. Muniz, Criminal Action 09-199, 2020 WL 1540325, at *2 (S.D. Tex. March
30, 20120) (finding extraordinary and compelling circumstances because “[d]efendant has been diagnosed
with serious medical conditions that, according to reports from the Center[s] for Disease Control, make him
particularly vulnerable to severe illness from COVID-19 . . . includ[ing] inter alia, end stage renal disease,
diabetes, and arterial hypertension”).
32 United States v. Wright, Criminal Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24,

2020).
33 See Groups at Higher Risk for Severe Illness, CTR. FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

                                                      8
     Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 9 of 12



count, HIV without HIV treatment, and prolonged use of corticosteroids and other

immune weakening medications.34

        In this case, Jones argues extraordinary and compelling reasons are present for

compassionate release because he suffers from hypertension and sleep apnea and has had

a heart attack rendering him susceptible to COVID-19. Jones attached a timeline,

apparently prepared by him, to his motion. He does not reference any medical records to

support his position that he has been diagnosed with these maladies.

         Sleep apnea and hypertension are not the CDC’s list of COVID-19 risk factors, and

Jones has not met his burden of showing they render him particularly susceptible to

COVID-19. While a serious heart condition is on the CDC’s list of factors that may increase

a person’s risk of severe illness due to COVID-19, Jones has not pointed to evidence

establishing he actually suffered a heart attack or suffers any serious heart problems. On

April 7, 2020, Jones was admitted to West Florida Regional Medical Center and seen for

chest pain. 35 The medical records 36 show he had an abnormal EKG, but the doctor

attributed the abnormality to “lead misplacement.”37 The doctor also tested and found he

had “negative troponins,” a factor indicating Jones did not have a heart attack.38 Jones

has not met his burden of showing he had a heart attack or a serious heart condition.

        Moreover, the Warden made clear in his denial of Jones’ request for compassionate

release that there were no cases of COVID-19 at his facility as of June 2, 2020, and that

the prison is taking “an aggressive approach to implementing enhanced sanitation

processes, additional social distancing measures and minimizing inmate face-to-face


34 Id.
35 R. Doc. 1907-3, at 127.
36 The U.S. Attorney’s office attached Jones’ medical records to its opposition. R. Doc. 1907-3.
37 Id. at 127.
38 Id.


                                                     9
      Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 10 of 12



contact.”39 As of the time of this order, Pensacola FPC has only one staff member, and no

inmates, with COVID-19. 40 Some courts, in deciding whether the catchall provision

applies based on the inmate’s medical condition, have considered whether the inmate has

access to quality medical care and whether the prison is taking steps to control the spread

of Covid-19. 41 Even if Jones is suffering from a serious heart problem, he has not

established Pensacola FPC is unable to manage his health issues and the risks of COVID-

19.

        As a result, the Court finds Jones has alleged nothing more than “[g]eneral

concerns about possible exposure to COVID-19.”42 Even if the Court has the authority to

determine what is “extraordinary and compelling” under subsection (D) of the policy

statement, the Court does not find Jones’ general concerns warrant compassionate

release. Because Jones has failed to present any “extraordinary and compelling” reasons

warranting a reduction in his sentence, he is not entitled to relief under § 3582.

        C.      Section 3553(a) factors weigh against reducing Jones’ sentence.

        Even if Jones had demonstrated “extraordinary and compelling” circumstances

warranted a reduction in his sentence, he would nevertheless not be entitled to relief

under § 3582. Section 3582 requires the Court to consider the sentencing factors set forth

in 18 U.S.C. § 3553(a). Section 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant; [and]

39 R. Doc. 1907-2.
40 https://www.bop.gov/coronavirus/.
41 United State v. Reed, No. CR 15-100, 2020 WL 2850145, at *5 (E.D. La. June 2, 2020) (denying a

prisoner’s request for compassionate release, in part, because “[t]he Court [was] not concerned with [the
prisoner]’s access to quality medical care while in the custody of the Bureau of Prisons” and “the BOP not
only is aware of COVID-19, but also is taking its own measures to address the disease’s impact”).
42 United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020).


                                                   10
       Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 11 of 12



          (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;

                  (B) to afford adequate deterrence to criminal conduct;

                  (C) to protect the public from further crimes of the defendant; and

                  (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner[.]43

          Having considered the relevant factors under § 3553(a), and having weighed the

totality of the relevant circumstances, the Court finds the factors weigh against reducing

Jones’ sentence. At sentencing, the Court took account of Jones’ circumstances and

granted him a substantial downward variance to 36 months imprisonment, which

represented a 50% reduction from the guideline sentence of 70–87. The Court also

accommodated Jones’ need to care for his children by letting him surrender after his wife,

Paula Jones, had served her sentence.44 The Court finds that, because Jones has served

only 6 months of his 36-month prison sentence, a reduction of his sentence below the

downward variance he already has received would not be sufficient to reflect the

seriousness of his offenses, promote respect for the law, provide just punishment for his

offenses, or afford adequate deterrence to criminal conduct. Accordingly, the § 3553(a)

factors weigh against reducing Jones’ sentence.




43   18 U.S.C. § 3553(a).
44   R. Doc. 1662, at 80–82; R. Doc. 1880.

                                                11
       Case 2:15-cr-00061-SM-JCW Document 1916 Filed 07/02/20 Page 12 of 12



                                  CONCLUSION

          IT IS ORDERED that Michael Jones’ motion for compassionate release is

DENIED.45

          New Orleans, Louisiana, this 2nd day of July, 2020.


                                    _______ _____________ __________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




45   R. Doc. 1903.

                                        12
